11/04/2022



                                                                              Case Number: DA 22-0253




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                            Cause No. DA 22-0253


STATE OF MONTANA,

      Plaintiff and Appellee,

v.

JOHN WESLEY BUCHANAN,

      Defendant and Appellant.


                                  ORDER


      Upon consideration of Appellant’s motion for a 7-day extension of time,

and good cause appearing therefor, Appellant is granted an extension of time

to and including November 11, 2022, within which to prepare, serve, and file

his opening brief.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                       November 4 2022